IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-21110
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAFAEL NUNEZ,

                                      Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. CR-H-95-245-1
                       - - - - - - - - - -
                         February 5, 1996

Before GARWOOD, HIGGINBOTHAM and STEWART, Circuit Judges.

PER CURIAM:*

     Rafael Nunez appeals the district court's denial of his

motion to reduce the bond amount set as a condition for his

release pending trial.   Because the decision of the district

court is supported by the proceedings below, the decision of the

district court is AFFIRMED.    United States v. Rueben, 974 F.2d

580, 586 (5th Cir. 1992) (pretrial detention order), cert.

denied, 113 S. Ct. 1336 (1993); United States v. McConnell, 842

F.2d 105, 108 n.3 (5th Cir. 1988) (appeal from denial of motion

to reconsider bond amount).



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.